Citation Nr: 1702967	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  15-31 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to February 1955.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Los Angeles, California, Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for bilateral foot condition. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims he has a bilateral foot disability that resulted from the cold, wet, harsh conditions of service in Korea.  His service treatment records (STRs) do not show a cold injury of the feet in service.  They do show that in October 1954 he sustained an ankle injury, and thereafter had persistent lateral left foot pain.  On service separation examination his feet were normal on clinical evaluation.  On October 2013 (for the left foot) and May 2015 (for both feet) examinations on behalf of VA, the provider indicated that there was no pathology to support a diagnosis of a foot disability.  However, in a July 2015 addendum opinion, following review of X-rays, the provider diagnosed degenerative joint disease and calcaneal spurs of both feet.  The examiner opined that the Veteran's bilateral foot disabilities "are less likely than not (less than 50 percent probability) related to military service."  The consulting provider (a family practice physician) indicated that the STRs do not suggest chronicity of bilateral foot conditions, and that the Veteran's age and body habitus were considered.  That opinion does not address the etiologies for the feet disability alleged, does not include adequate rationale (other than perhaps suggesting aging as a factor), and is inadequate for rating purposes. Accordingly, another examination to secure an adequate opinion is necessary. 
The case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify all providers of evaluations and/or treatment he has received for his foot disability, records of which might be outstanding, and to provide authorizations for VA to secure any private records of such evaluations and treatment.  The AOJ should secure for association with the record complete clinical records of the outstanding evaluations and/or treatment from all providers identified (i.e., any not already associated with the record).

2.  The AOJ should thereafter arrange for an orthopedic examination of the Veteran to ascertain the likely etiology of his claimed bilateral foot disability.  The entire record must be reviewed by the examiner, and all pertinent findings should be described in detail.  Based on examination of the Veteran and review of his record the examiner should provide opinions that respond to the following:  

(a) Please identify (by diagnosis) each right and left foot disability entity shown.  

(b) Please identify the likely etiology for each foot disability diagnosed.  Specifically, is it is at least as likely as not (a 50% or better probability) that a foot disability is etiologically related to the documented left ankle injury in service or to the cold, wet, and harsh conditions of his service in Korea?

(c) If a diagnosed foot disability is determined to be unrelated to the Veteran's service, please identify the etiology for the disability considered more likely, and explain why that is so.

The examiner must include rationale with all opinions, citing to supporting factual data/medical literature as deemed appropriate.

3.  When the development requested above is completed, the AOJ should review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case (SSOC), afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2014).

 
_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



